DETAILED ACTION
This action is responsive to claims filed 02/03/2022 and Applicant’s request for reconsideration of application 17/373848 filed 02/03/2022.
The amendment contains original claims 2-9, 11-15, and 17-20. 
The amendment contains amended claims 1, 10, and 16.

Examiner’s Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by email received 03/02/2022 from Mark Terry.

The application has been amended as follows. In the claims, please amend claim 8 as follows:

 7, further comprising the step of: responsive to receiving an electronic signature by the customer on the one or more ancillary 
documents, transmitting a payment request to the customer.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: the prior fails to teach, suggest, or render obvious as a whole, either alone or in combination the following features of the claimed invention.
 
Independent claims 1, 10, and 16 recite claim limitations involving the first and second data structures and mapping. These very specific data structures and mapping are not found in the prior art of record. The examiner has withdrawn the 35 USC § 101 rejection based on the outcome of patent eligibility review of the examiner’s SPE Ryan Donolon and Quality Assurance Specialist Jamisue Plucinski (12/07/2021). As such, none of the cited prior art reference’s disclosures can be used to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims.

It appears that the instant invention is beyond the skill of one of ordinary art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it. NOR would they have 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
03/01/2022